Citation Nr: 1633422	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  98-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinosinusitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vascular headaches.

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	L. Vidal Arbona, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In support of his claim, the Veteran testified at a hearing before RO personnel in August 1994.  

This case has been pending since March of 1994.  At various times the Board has remanded this case for further development in September 2000, October 2003, November 2003, and March 2005.

In addition, in September 2000 and again in May 2002, the Board issued decisions denying the new and material evidence and service connection claims at issue.  Both times, the Veteran appealed these decisions to the U. S. Court of Appeals for Veterans Claims (Court).  In response, in Court Orders dated in June 2001 and February 2003, the Court granted Joint Motions for Remand (Joint Motions).  The Board's previous decisions were vacated and remanded for compliance with the instructions described in the Joint Motions. 

In August 2010, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice and afford the Veteran a VA medical examination.  The action specified in the August 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A February 1993 RO decision denied entitlement to service connection for allergic rhinosinusitis and vascular headaches; the Veteran did not appeal or submit new and material evidence within one year of the decision.
 
2.  Evidence received since the February 1993 RO decision is not new and material.

3.  The Veteran's acquired psychiatric disability did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The February 1993 RO decision that denied entitlement to service connection for allergic rhinosinusitis and vascular headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has not been received since the February 1993 rating decision, and the Veteran's claims for entitlement to service connection for allergic rhinosinusitis and vascular headaches cannot be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

The Veteran's original claims for entitlement to service connection for allergic rhinosinusitis and vascular headaches were denied in a February 1993 RO decision; the Veteran did not appeal.  In a January 1994 rating decision, the RO denied the Veteran's application to reopen these claims.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

Under the law in effect at the time the Veteran submitted his application to reopen his previously denied claims, new and material evidence was defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes that the legal standard of what constitutes "new and material" evidence was amended during the pendency of this claim.  However, this amendment applies prospectively to claims filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.156(a) (2002)).  As the appellant's application to reopen was received prior to that date, the preexisting version of 38 C.F.R. § 3.156 applies.

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

The RO denied the appellant's prior claim for allergic rhinosinusitis because the Veteran failed to present evidence that this condition was incurred in service or was otherwise related to his active military service.  The Veteran's claim for vascular headaches was denied because this condition existed prior to the Veteran's enlistment and was not aggravated beyond its natural progression during his active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's claimed conditions had onset in service or were caused or permanently aggravated by his active military service.  

VA outpatient treatment records and records from the Social Security Administration (SSA) received since 1993 show that the Veteran has been treated for rhinitis, sinusitis, and migraine headaches; however, these records do not show that the claimed conditions had onset in service or were caused or permanently aggravated by the Veteran's active military service.  Thus, while this evidence is new, it is not material.  Accordingly, the Veteran's prior claims cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Psychoses is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service treatment records from May 1981 to July 1981 document treatment for insomnia, anxiety, depression, and other symptoms.  The Veteran reported a long history of alcohol abuse, stating that he first tasted alcohol at age seven and began drinking heavily at age fourteen.  In December 1982, he was referred for alcohol abuse treatment.  His in-service diagnoses included an adjustment disorder and a passive-aggressive personality disorder.  However, while the separation examination conducted in April 1983 noted a history of treatment eight months ago in a mental health clinic for depression, the Veteran had no complaints at the time of this examination and no current psychiatric treatment or diagnosis was recorded- the Veteran was noted to be clinically normal.

Post-service, there is no evidence of any psychiatric treatment until 1992, almost a decade after separation from service; however, based on the Veteran's reported medical history, it appears that he abused alcohol, as well as cocaine and marijuana during this time period.  Since that time, the Veteran has received mental health treatment from VA, with post-service psychiatric diagnoses that include alcohol dependence, cocaine dependence, major depressive disorder, substance induced mood disorder, dysthymia, neurotic depression, anxiety disorder, and organic affective syndrome.  

The Veteran has described a number of pre-and post- service stressors to his treatment providers, including witnessing a death when he was six years old and bereavement related to the deaths of a number of family members, including his brother and father.  The Veteran also recounted feeling "down" most of his life, even as a child.  See VA Psychotherapy Treatment Review (July 12, 2005).  

In July 2012, a VA examiner concluded that the Veteran psychiatric symptoms in service were secondary to his alcohol abuse and noted that this abuse preceded the Veteran's service and is not related to the Veteran's active military service.  

Based on the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disability must be denied.  

To the extent the Veteran is claiming service connection for an alcohol abuse disorder or any disability flowing from such abuse, the United States Congress has made it clear that willful misconduct such as drug or alcohol abuse is a bar to establishing service connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.1(m), (n), 3.301(c)(3), (d); see also Allen v Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.

The Veteran's medical records reflect that his substance abuse has been more than isolated and infrequent.  Rather, there is ample evidence that he has engaged in the progressive and frequent use of alcohol and illegal drugs to the point of addiction and as such, any associated or induced psychiatric disorders, to include depressive disorder or other mood disorders, would be considered willful misconduct for which service connection cannot be granted.  See 38 C.F.R. § 3.301 (2015).

Additionally, congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because such defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.

Furthermore, the Board notes that the Veteran has reported that both his alcohol abuse and depressive symptoms began in childhood, prior to his active service, and the Board can find no probative evidence that any event or injury in service permanently worsened his condition.  While the Veteran did briefly receive psychiatric treatment in service, his condition appears to have resolved and no psychiatric complaints are noted at his separation from service or for many years thereafter.  

While the Veteran once claimed that another soldier accidently discharged a gun in a tented area during service, he did not report that anyone was harmed.  See VA Psychotherapy Treatment Review (July 12, 2005).  There is no competent medical evidence that supports a finding that this incident, even if it occurred, had any permanent effects on the Veteran's psychological condition or resulted in an additional psychiatric disability other than the Veteran's alcohol dependence or personality disorder.  

In conclusion, the preponderance of the evidence supports a finding that the Veteran's psychiatric problems are of long standing duration, pre-existed his enlistment, and were not permanently aggravated by his active military service.  Accordingly, entitlement to service connection for an acquired psychiatric disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran has been provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before the RO.  The hearing was adequate as the Decision Review Officer who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

The Veteran's previously denied claims for entitlement to service connection for allergic rhinosinusitis and vascular headaches are not reopened.

Entitlement to service connection for an acquired psychiatric disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


